DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 6-2-2022 & 9-21-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10 & 12 the recitation, “said first lamellae being formed with a first hole extending substantially perpendicularly to a major surface of said first lamellae”, is ambiguous and overly broad. With emphasis on the phrase “substantially perpendicularly”, the applicant has not provided any structural characteristics that would define, “substantially perpendicularly”. This phrase renders the limitation indefinite and renders the question as to whether the said first lamellae is perpendicular to a major surface of said first lamellae or not?

	Regarding claims 1, 11 & 12 the recitation, “said second lamellae being formed with a second hole extending substantially perpendicularly to a major surface of said second lamellae”, is ambiguous and overly broad. With emphasis on the phrase “substantially perpendicularly”, the applicant has not provided any structural characteristics that would define, “substantially perpendicularly”. This phrase renders the limitation indefinite and renders the question as to whether the said first lamellae is perpendicular to a major surface of second first lamellae or not?

Claims 2-9 & 13-15 are rejected based on their dependency of rejected claims 1 and / or 10-12.

Allowable Subject Matter

5.	Claims 1 and 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 1 & 12 neither Capelli (EP 3919297 A2) nor Druta US 2022/0048341 A1) anticipate or render obvious first and second holes being aligned with one another when a second lamellae are interleaved with a first lamellae; and a pin for insertion into said first hole and said second hole to secure an adapter and valve stem to one another and to allow rotational movement of said adapter and said valve stem about a longitudinal axis of said pin, to enable a positioning of said valve stem at different angles relative to said electronic module.

Regarding claim 10 neither Capelli (EP 3919297 A2) nor Druta US 2022/0048341 A1) anticipate or render obvious first lamellae being configured to be interleavable with a number of second lamellae extending from a valve stem for a clamp-in valve, enabling the adapter to be positioned at different angles relative to the valve stem.

Regarding claim 11 neither Capelli (EP 3919297 A2) nor Druta US 2022/0048341 A1) anticipate or render obvious second lamellae being configured to be interleavable with a number of first lamellae extending from an adapter for a snap-in electronic module, and enabling the valve stem to be positioned at different angles relative to the adapter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20220048341 A1 ADAPTER, TYRE PARAMETER MONITORING SYSTEM AND  METHOD FOR MOUNTING A TYRE PARAMETER MONITORING SYSTEM ONTO A WHEEL RIM
US 20220024265 A1 HOUSING FOR A TYRE PARAMETER MONITORING SYSTEM, TYRE PARAMETER MONITORING SYSTEM AND METHOD FOR MOUNTING A TYRE PARAMETER MONITORING SYSTEM TO A RIM OF A WHEEL
EP 3919297 A2 TIRE INFLATION VALVE EQUIPPED WITH ADJUSTING SYSTEM FOR A TPMS SENSOR
US 20120137763 A1 Adapter Incorporating A TPMS Onto A Truck Tire Valve
DE 4228008 A1 One piece polymer wheel for noise reduction - comprises inner and outer rings joined by sidewalls to form hollow axially open chamber with radial flexible lamellae

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856